VICKERY, J.
In the Cuyahoga Common Pleas, Otto Her-mann recovered a judgment for $2000 against the Erie Railroad Co. for damages to a truck owned by him. Error was prosecuted and it was contended that there was no evidence in the record to show negligence on part of the company, and that the evidence shows that Hermann was guilty of contributory negligence.
It seems that Hermann, while driving his truck, could see from 45 to 100 feet down the railroad track. Likewise it was testified that the truck could be stopped within 20 feet. The Court of Appeals held:
1. It is apparent that Hermann did not look when looking would have been effective, or he would have seen that the train was coming towards him, as it was going only at the rate of 15 miles per hour.
2. Under the circumstances, this man driving on to that track without seeing that train is evidence of contributory negligence.
3. One who crosses a railroad track, must see, that it is reasonably safe at least for him to enter upon it, before he does so. , M
• ¡Judgment reversed;